Citation Nr: 1716572	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) before April 25, 2012.

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD on and after April 25, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

 This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The March 2009 rating decision granted service connection for PTSD and assigned an initial 10 percent rating, effective July 29, 2008.  Thereafter, the Veteran disagreed with the initially assigned rating.  

In a February 2010 Decision Review Officer (DRO) decision, an initial rating of 30 percent was granted, effective July 29, 2008.  Then, an October 2012 DRO decision assigned a 50 percent rating, effective April 25, 2012.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

1. For the period prior to April 25, 2012, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

2. For the period on and after April 25, 2012; the Veteran's PTSD was manifested by symptoms of such severity, frequency or duration as to equate to occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  With resolution of doubt in the Veteran's favor, the criteria for an initial evaluation of 50 percent-but no higher-for PTSD for the period prior to April 25, 2012 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).

2.  With resolution of doubt in the Veteran's favor, the criteria for an initial evaluation of 70 percent-but no higher-for the period on and after April 25, 2012 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also 38 C.F.R. § 3.159(b)(3)(i) (2016).  

Thus, because the notice that was provided before service connection was granted, by way of an October 2004 letter, was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service treatment records and post-service VA medical records are in the claims folder. 38 C.F.R. § 3.159(c) (2016).  Numerous private treating sources have also provided medical records.  The Veteran was provided with VA examinations throughout the appeal period in December 2008 and April 2012.  

The Board remanded the appeal in May 2016 for an additional VA opinion to be obtained to ascertain the current severity of the Veteran's PTSD disability.  A VA examination was obtained in July 2016.  The December 2008, April 2012, and July 2016  reports reflect the examiners reviewed the Veteran's medical history and provided an opinions supported by rationale and citation to the evidence of record.  

The Board therefore concludes that the reports are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board also directed VA to obtain the Veteran's authorization for the release of private medical records and his Vet Center psychiatric treatment records.  VA sent the Veteran a request for these authorizations in June 2016.  The Veteran did not respond to this request for authorization.  

The Board notes the Veteran's Vet Center records are potentially relevant to his claim.  Even though Vet Center medical records are not retrievable through CAPRI and require a release from the claimant, they are considered Federal records in VA's constructive custody.  See M21-1 III.iii.1.C.4.h ("Vet Center medical records are considered Federal records in VA's constructive custody.  These records are not retrievable through CAPRI because the Vet Center provides mental health services that are protected under HIPAA.").  When a Veteran has been treated at a Vet Center, ROs must attempt to obtain a completed VA Form 21-4142 and VA Form 21-4142a as part of their records development.  Id.  

The Board notes that the duty to assist a claimant is not a one-way street, however, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  

The Board finds that there was substantial compliance with the May 2016 Board remand directives as the VA attempted to obtain authorization from the Veteran for the release of his private medical and Vet Center records.  Stegall v. West, 11 Vet. App. 268 (1998).  

Based on the foregoing, the Board finds that VA has fulfilled the duty to notify and assist to the extent possible, and the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Rating - PTSD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  Separate ratings can be assigned for separate periods of time, a practice known as "staged ratings," when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as discussed below in greater detail, the Board finds that a uniform evaluation of the disability rating on appeal is warranted.  

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the DSM (DSM-V). The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. § 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the appeal was certified to the Board prior to August 2014 and thus the amended 38 C.F.R. §  4.125 does not apply.  In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."

A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 which notes that PTSD is to be rated under the General Rating Formula for Mental Disorders.  

Under Diagnostic Code 9411, a 30 percent rating is warranted applies if the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

Analysis

A. PTSD Rating Before April 25, 2012

The Veteran was provided with VA examinations in December 2008, April 2012, and May 2016.  

During the December 2008 VA examination, the VA examiner found that the Veteran's PTSD symptoms resulted in mild, chronic symptoms.  The Veteran noted that he was married and had an "on-and-off" relationship with his spouse, and noted occasional social relationships, and enjoyed fishing.  He appeared clean and neatly groomed, with a friendly and cooperative demeanor, had good impulse control and no episodes of violence, and his memory was normal.  He reported symptoms of chronic sleep disturbance, avoidance, diminished interest in significant activities, detachment, hypervigilance, and exaggerated startle response.  The VA examiner noted that the Veteran had been employed in his current position for more than 20 years, that the Veteran's symptoms resulted in mild social and occupational impairment, and suggested that hypervigilance and sleep disturbance caused an occasional decrease in work efficiency.  The VA examiner assigned a GAF score of 61 indicating mild symptoms or some difficulty in social or occupational functioning.

Affording the Veteran every benefit of the doubt, the lay statements of record, outpatient treatment records, and VA examinations, warrant a 50 percent rating-but no higher-for the period prior to April 25, 2012.  During that time, the Veteran suffered chronic sleep impairment, depression, anxiety, irritability, some symptoms of social isolation, and panic attacks occurring at least once a week.  During that period, however, the Veteran remained married and had a good relationship with his children and immediate family.  The Veteran had also been employed for over 20 years, with a medical retirement in April 2009 due to a bilateral hip disability, had some social relationships, and generally suffered mild symptoms.  The GAF score of 61 is consistent with the examiner's description of symptoms.  The above demonstrates that the Veteran had a history of maintaining relationships and has some positive social functioning and occupational functioning.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  In sum, the Veteran's symptoms prior to April 25, 2012 generally support a finding of occupational and social impairment with reduced reliability and productivity indicative of a 50 percent evaluation.  

The Board has considered whether the Veteran is entitled to an even higher rating of 70 or 100 percent; however, the Board finds that the difficulties that the Veteran experienced as a result of his PTSD for the period in question were generally mild in nature, and at the most, result in occupational and social impairment with reduced reliability and productivity.  The evidence thus preponderates against a finding in excess of 50 percent.
B. PTSD Rating On and After April 25, 2012

The Veteran was afforded a VA examination in April 2012.  The April 2012 VA examiner found that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported no psychiatric hospitalizations since his last evaluation.  He reported symptoms of detachment, sleep disturbance, irritability, difficulty concentrating, exaggerated startle response, avoidance, depressed mood, anxiety, mild memory loss, and disturbances of motivation and mood, tearfulness, and appetite reduction.  He reported daytime fatigue, and panic attacks approximately once per week, and stated that he occasionally attends Bible study.  The VA examiner noted that the Veteran had been married to his current wife for approximately 15 years.  The examiner assigned GAF score of 55 indicating moderate difficulty in social or occupational functioning. 

The Veteran was most recently afforded a VA examination in July 2016.  The July 2016 VA examiner found that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran reported no psychiatric hospitalizations since his last evaluation.  He reported symptoms of irritability, hypervigilance, and a chronic sleep disturbance, limited socialization, and reported that he had not attended church in two years.  The examiner identified irritable behavior and angry outbursts with little or no provocation.  The Veteran was noted to manifest depression, anxiety, flattened affect, disturbances of mood and motivation, chronic sleep impairment, difficulty adapting to stressful circumstances, and was tearful at the examination.  

VA treatment records reveal that the Veteran remains alert, oriented, and with normal speech and thought processes.  He denied obsessional rituals, hallucinations and suicidal/homicidal ideations during his various examinations.  The VA treatment records show the Veteran did not have neglect of personal appearance, that he is competent to manage his monthly benefits, and that he posed no threat of danger to himself or others.  

It was noted that he is isolative and has few friends.  The Veteran reported trouble sleeping to include nightmares, depression, flashbacks, irritability, anxiety, social isolation, temper problems, arousal and avoidance.  Examinations reveal he has appropriate affect.  His speech is normal, thought process is logical and linear, and judgment and insight are fair.  He is alert and oriented times four, and gross memory and attention abilities appear to be globally intact.  He also denied suicidal and/or homicidal ideations during this time.  There is no evidence of hallucinations, delusions or other symptoms of psychosis, and he denied any thoughts of harming himself or others.  The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time.  

Based on the evidence described above, after affording the Veteran every benefit of the doubt, the Veteran's psychiatric symptoms and overall disability picture warrant an evaluation of 70 percent-but no higher-on and after April 25, 2012.  Over the course of the period, the Veteran and examiners have reported impaired impulse control such as unprovoked irritability, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Veteran also stopped attending church and has been tearful and depressed.  Although the Veteran has not manifested many of the symptoms denoted in the criteria demonstrating occupational and social impairment with deficiencies in most areas, the Board finds that the symptoms the Veteran struggled with during the relevant period more nearly approximate those that warrant a 70 percent rating.  

The Board does not, however, find the criteria for a 100 percent evaluation are more nearly approximated by the Veteran's symptoms at any time during the period on appeal. There has never been any evidence that the Veteran has suffered symptoms of the severity indicated for a 100 percent rating, such as persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation to time and place, or memory loss for names of close friends, his own occupation, or his own name.

For the reasons stated above, the Board finds an evaluation of 70 percent-but no higher-for PTSD after April 25, 2012 is warranted  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).
ORDER

An initial evaluation of 50 percent for posttraumatic stress disorder is granted for the period before April 25, 2012.

An initial evaluation of 70 percent for posttraumatic stress disorder is granted for the period on and after April 25, 2012.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


